ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 6:
Replace line 1 by the following for obvious correction:
---The method of claim 1, wherein the---.

Allowable Subject Matter
Claims 1-12, 14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-8:
The present invention describes a method of managing interference in a wireless communication network, the method performed by a first transmit-receive point (TRP) of the wireless communication network, and comprising transmitting a first downlink signal having a first downlink angle of departure (AoD) defined with respect to the first a first Angle of Arrival (AoA) of the first uplink pilot signal, defined with respect to the first TRP, is associated with the first downlink AoD; receiving a second uplink pilot signal from the electronic device, the second uplink pilot signal associated with an uplink AoD defined with respect to the electronic device, that corresponds to a second downlink signal received at the electronic device from a second TRP of the wireless communication network and a first leakage signal resulting from the transmission beam; and reconfiguring the transmission beam to alter the first leakage signal based on the received first uplink pilot signal and the received second uplink pilot signal.  These distinct features have been added to independent claim 1, thus rendering claims 1-8 allowable.
(2) Regarding claims 9-12, 14, and 16-18:
The present invention describes a method of managing interference by an electronic device in a wireless communication network, the method comprising receiving a first downlink signal from a first transmit-receive point (TRP) at a first angle of arrival (AoA); receiving a second downlink signal from a second TRP at a second AoA; determining an interference condition by determining that a portion of the first downlink signal is interfering with the second downlink signal at the second AoA; and transmitting a series of uplink pilot signals to the first TRP in response to determining the interference condition, to allow the first TRP to determine a downlink angle of departure (AoD) associated with the second AoA, wherein transmitting the series of uplink pilot signals comprises transmitting a first uplink pilot signal to the first TRP at a first uplink AoD corresponding with the first AoA; and transmitting a second uplink pilot signal to a first angle of arrival (AoA); receiving a second downlink signal from a second TRP at a second AoA; determining an interference condition by determining that a portion of the first downlink signal is interfering with the second downlink signal at the second AoA; and transmitting a series of uplink pilot signals to the first TRP in response to determining the interference condition, to allow the first TRP to determine a downlink angle of departure (AoD) associated with the second AoA, wherein transmitting the series of uplink pilot signals comprises transmitting a first uplink pilot signal to the first TRP at a first uplink AoD corresponding with the first AoA; and transmitting a second uplink pilot signal to the first TRP at a second uplink AoD corresponding with the second AoA.  These distinct features have been added to independent claim 9, and similar features .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soriaga et al. (US 10,548,144 B2) discloses an interference aware reciprocal channel sounding reference signal.
Zhang et al. (US 11,246,050 B2) discloses a method for transmitting uplink measurement reference signal, apparatus, and system.
Soriaga et al. (US 2016/0270087 A1) discloses an interference aware reciprocal channel sounding reference signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/12/2022